     Case 1:16-cv-11901-NMG Document 46 Filed 10/26/18 Page 1 of 19



                    United States District Court
                      District of Massachusetts

                                    )
BENNETH O. AMADI,                   )
                                    )
          Plaintiff,                )
                                    )
          v.                        )
                                    )    Civil Action No.
GARRETT MCMANUS, in his official    )    16-11901-NMG
and individual capacity, THE        )
DEPARTMENT OF CHILDREN AND          )
FAMILIES, LINDA SPEARS, DCF         )
COMMISSIONER, in her official       )
and individual capacity, ANTHONY    )
SEAN BERNARD, in his official       )
and individual capacity, ROdGERS    )
RANDAL, in his official and         )
individual capacity, SEAN           )
FERRICK, in his official and        )
individual capacity, and RONALD     )
STRAND, in his official and         )
individual capacity,                )
                                    )
          Defendants.               )
                                    )


                          MEMORANDUM & ORDER

 GORTON, J.

      This case arises from a child custody proceeding in the

 Massachusetts Juvenile Court involving Benneth Amadi (“Amadi” or

 “plaintiff”) and his four minor children.       Amadi claims that a

 state court judge, the Massachusetts Department of Children and

 Families (“the DCF”) and its employees have, inter alia,

 conspired to violate his constitutional rights, prevented him

 from seeing his children and obstructed his access to court.


                                  -1-
     Case 1:16-cv-11901-NMG Document 46 Filed 10/26/18 Page 2 of 19



     This Court has already twice rejected plaintiff’s claims on

the grounds of Younger abstention. See Amadi v. Dep’t of

Children & Families, 245 F. Supp. 3d 316, 322 (D. Mass. 2017)

(“Amadi II”); Amadi v. McManus, No. 16-cv-10861-NMG, 2016 WL

3814597, at *4 (D. Mass. July 11, 2016), aff’d, No. 16-1960,

2017 WL 7048503, at *1 (1st Cir. Oct. 16, 2017) (“Amadi I”).

Pending before the Court this time is defendants’ renewed motion

to dismiss the amended complaint.        For the reasons that follow,

the Court finds that Younger abstention still applies and thus

plaintiff’s claims for injunctive and declaratory relief will be

dismissed for lack of jurisdiction under Fed. R. Civ. P.

12(b)(1).   This Court also concludes that plaintiff’s claims for

damages are barred by sovereign immunity, absolute immunity and

qualified immunity meaning that he has failed to state a claim

under Fed. R. Civ. P. 12(b)(6).

I.   Background

     A.     Facts

     Pro se plaintiff Amadi is a licensed attorney in the

Commonwealth of Massachusetts.      Defendants in this child custody

dispute are the DCF, DCF Commissioner Linda Spears

(“Commissioner Spears”), DCF Attorney Sean Bernard (“Attorney

Bernard”), DCF Manager Randall Rogers, DCF Social Workers Sean

Ferrick and Ronald Strand and Massachusetts Juvenile Court Judge

Garrett McManus (“Judge McManus”).

                                   -2-
    Case 1:16-cv-11901-NMG Document 46 Filed 10/26/18 Page 3 of 19



     In July, 2013, the Massachusetts Probate and Family Court,

which has jurisdiction over divorce proceedings in the

Commonwealth, entered a temporary order granting Amadi sole

legal and physical custody of his four children.

     In January, 2014, the DCF began a care and protection

proceeding in the Juvenile Court and removed the children from

Amadi’s custody.   He alleges that the DCF did so based on his

gender and because its employees had “the dubious intention of

transferring the custody to [the mother]”.       The DCF defendants

respond that they commenced the proceeding and removed the

children from Amadi’s custody in response to two reports from

mandated reporters alleging that plaintiff 1) was neglecting or

abusing the children and 2) refused to cooperate with the

subsequent investigation of the reports.       The children were

temporarily placed in foster care and the DCF developed “service

plans” for the parents to complete in order to regain custody.

     In May, 2014, the DCF returned physical custody of the

children to their mother because of her cooperation with the

service plan but it retained legal custody.       Defendants assert

that plaintiff neither completed his service plan nor cooperated

with the DCF.

     Plaintiff submits that the mother regained custody as a

result of gender discrimination and a conspiracy between Judge



                                  -3-
    Case 1:16-cv-11901-NMG Document 46 Filed 10/26/18 Page 4 of 19



McManus and the DCF.    Defendants vehemently deny plaintiff’s

allegations.

     In March, 2017, the care and protection proceeding in the

Juvenile Court concluded and shortly thereafter that Court

issued a decision unfavorable to Amadi.       Plaintiff has since

filed an appeal to the Massachusetts Appeals Court from that

state court decision.

     B.   Procedural History

     Plaintiff has filed two lawsuits in this Court concerning

the custody proceedings.    His first complaint in May, 2016,

alleged, inter alia, equal protection and due process violations

under the federal and state constitutions.       This Court dismissed

that case (“the Prior Action”) in July 2016 based on the Younger

doctrine. Amadi I, 2016 WL 3814597, at *5, aff’d, 2017 WL

7048503, at *1.

     In September, 2016, plaintiff filed his second complaint

reasserting his previous claims but also adding claims for

retaliation and conspiracy under 18 U.S.C. §§ 1983 and 1985,

intentional infliction of emotional distress, other violations

under state law and a preliminary injunction.       Amadi alleges

that a conspiracy exists between Judge McManus and the DCF to

interfere with his constitutional right to raise his children

and that the DCF and its employees retaliated against him for

filing the Prior Action by placing onerous restrictions on his

                                  -4-
    Case 1:16-cv-11901-NMG Document 46 Filed 10/26/18 Page 5 of 19



child visitation rights.    Defendants moved to dismiss for lack

of jurisdiction pursuant to Fed. R. Civ. P. 12(b)(1) and for

failure to state a claim pursuant to Fed. R. Civ. P. 12(b)(6).

In October, 2016, plaintiff filed an amended complaint and

defendants moved to dismiss again.

     In March 2017, this Court denied plaintiff’s motion for a

preliminary injunction, citing the Younger doctrine and

concluding that plaintiff had no likelihood of success on the

merits of either his prior or his new claims. Amadi II, 245 F.

Supp. 3d at 322.   The Court also denied as moot defendants’

motion to dismiss the original complaint and directed the

parties to submit memoranda on the issue of whether the Court

was compelled to stay the case pending a ruling of the First

Circuit Court of Appeals on plaintiff’s appeal in the Prior

Action. Id.   In June, 2017, the Court issued an Order 1) staying

the case pending a decision by the First Circuit, 2) denying

defendants’ motion to dismiss the amended complaint as moot and

3) permitting defendants to file a renewed motion to dismiss

after the stay was lifted.

     In October, 2017, the First Circuit affirmed this Court’s

judgment in the Prior Action and found that it had properly

invoked the Younger doctrine. Amadi I, 2017 WL 7048503, at *1.

In December, 2017, the Court lifted the stay in the present

action and shortly thereafter defendants filed the pending

                                  -5-
      Case 1:16-cv-11901-NMG Document 46 Filed 10/26/18 Page 6 of 19



renewed motion to dismiss under Fed. R. Civ. P. 12(b)(1) and

12(b)(6).

II.   Defendants’ Motion to Dismiss for Lack of Jurisdiction and
      Failure to State a Claim

      A.    Legal Standard

      A plaintiff faced with a motion to dismiss under Fed. R.

Civ. P. 12(b)(1) bears the burden of establishing that the court

has subject matter jurisdiction over the action. Lujan v.

Defenders of Wildlife, 504 U.S. 555, 561 (1992).          If the

defendant mounts a “sufficiency challenge”, the court will

assess the sufficiency of the plaintiff’s jurisdictional

allegations by construing the complaint liberally, treating all

well-pled facts as true and drawing all reasonable inferences in

the plaintiff’s favor. Valentin v. Hospital Bella Vista, 254

F.3d 358, 363 (1st Cir. 2001).

      If the defendant advances a “factual challenge” by

controverting the accuracy, rather than the sufficiency, of the

alleged jurisdictional facts, “the plaintiff’s jurisdictional

averments are entitled to no presumptive weight” and the court

will consider the allegations by both parties and resolve the

factual disputes. Id.      The court has “broad authority” in

conducting the inquiry and can, in its discretion, order

discovery, consider extrinsic evidence or hold evidentiary

hearings in determining its own jurisdiction. Id. at 363-64.


                                    -6-
    Case 1:16-cv-11901-NMG Document 46 Filed 10/26/18 Page 7 of 19



     To survive a motion to dismiss under Fed. R. Civ. P.

12(b)(6), a complaint must contain sufficient factual matter,

accepted as true, to “state a claim to relief that is plausible

on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007).   In considering the merits of a motion to dismiss, the

Court may look only to the facts alleged in the pleadings,

documents attached as exhibits or incorporated by reference in

the complaint and matters of which judicial notice can be taken.

Nollet v. Justices of Trial Court of Mass., 83 F. Supp. 2d 204,

208 (D. Mass. 2000), aff’d, 248 F.3d 1127 (1st Cir. 2000).

Furthermore, the Court must accept all factual allegations in

the complaint as true and draw all reasonable inferences in the

plaintiff's favor. Langadinos v. Am. Airlines, Inc., 199 F.3d

68, 69 (1st Cir. 2000).    Although a court must accept as true

all of the factual allegations contained in a complaint, that

doctrine is not applicable to legal conclusions. Ashcroft v.

Iqbal, 556 U.S. 662 (2009).


     B.    Younger Abstention

     Defendants seek dismissal because the doctrine of Younger

abstention purportedly compels this Court to decline

jurisdiction by abstaining from interfering with the custody

proceeding in a Massachusetts state court.




                                  -7-
    Case 1:16-cv-11901-NMG Document 46 Filed 10/26/18 Page 8 of 19



     As fully described in Younger v. Harris, 401 U.S. 37

(1971), the Younger doctrine “counsels federal-court abstention

when there is a pending state proceeding.” Moore v. Sims, 442

U.S. 415, 423 (1979).    The doctrine derives from “principles of

equity, comity, and federalism.” Steffel v. Thompson, 415 U.S.

452, 460 (1974).   It recognizes that state and federal courts

bear an equal responsibility “to guard, enforce, and protect

every right granted or secured by the constitution of the United

States.” Id. at 460-61 (quoting Robb v. Connolly, 111 U.S. 624,

637 (1884)).

     The First Circuit has identified a three-step analysis to

determine whether Younger applies. Sirva Relocation, LLC v.

Richie, 794 F.3d 185, 192–93 (1st Cir. 2015).       First, the state

proceeding must be a criminal prosecution, civil enforcement

proceeding or a civil proceeding “uniquely in the furtherance of

the state courts’ ability to perform their judicial functions.”

New Orleans Pub. Serv., Inc. v. Council of City of New Orleans,

491 U.S. 350, 368 (1989); see also Sprint Commc’ns, Inc. v.

Jacobs, 571 U.S. 69, 80-82 (2013).

     Second, the case must meet the three Middlesex factors,

i.e. 1) the state proceeding is ongoing, 2) it involves

significant state interests and 3) it provides an adequate

opportunity for the plaintiff to raise his federal claims in

state court. Brooks v. N.H. Supreme Court, 80 F.3d 633, 638 (1st

                                  -8-
    Case 1:16-cv-11901-NMG Document 46 Filed 10/26/18 Page 9 of 19



Cir. 1996); see also Middlesex Cty. Ethics Comm. v. Garden State

Bar Ass’n, 457 U.S. 423, 432 (1982).      In determining whether the

state proceedings are ongoing, “the proper point of reference is

the date plaintiff filed his federal complaint”, Bettencourt v.

Bd. of Registration in Medicine of Commonwealth of Mass., 904

F.2d 772, 777 (1st Cir. 1990), and a state proceeding is ongoing

until the plaintiff exhausts all of his state judicial remedies.

See Maymo-Melendez v. Alvarez-Ramirez, 364 F.3d 27, 34-35 (1st

Cir. 2004) (citing Huffman v. Pursue, Ltd., 420 U.S. 592

(1975)).

     Finally, courts consider whether exceptions to Younger

apply. Sirva, 794 F.3d at 193.     For instance, if the state

proceeding is brought “in bad faith” to harass, Dombrowski v.

Pfister, 380 U.S. 479, 490 (1965), or there is “concrete

evidence” of bias, Brooks, 80 F.3d at 640, abstention is not

warranted.

     If a case satisfies all three prongs of the Younger

analysis, federal courts must abstain from exercising

jurisdiction even if the plaintiff asserts that important

federal rights are at stake. See In re Justices of Superior

Court Dep’t of Mass. Trial Court, 218 F.3d 11, 17 (1st Cir.

2000) (collecting cases).    While the Supreme Court has not

directly decided whether the Younger doctrine applies to § 1983

actions for damages in addition to claims for declaratory or

                                  -9-
    Case 1:16-cv-11901-NMG Document 46 Filed 10/26/18 Page 10 of 19



injunctive relief, the First Circuit has held that Younger can

apply to such actions where the damages award may have the same

practical effect as a declaratory judgment. Rossi v. Gemma, 489

F.3d 26, 37 (1st Cir. 2007) (citing Deakins v. Monaghan, 484

U.S. 193, 202 (1988)).    Where abstention on a claim for damages

is appropriate, however, the proper course is to stay the

damages claim rather than dismiss the action in its entirety.

Id. at 38.

     As this Court has previously concluded, Younger abstention

is appropriate with respect to both Amadi’s previous claims and

his new claims. See Amadi I, 2016 WL 3814597, at *5, aff’d, 2017

WL 7048503, at *1; Amadi II, 245 F. Supp. 3d at 322.         Amadi

contends that Younger abstention no longer applies because the

state court proceedings have now concluded and there is no

ongoing case with which the federal action could interfere.           The

appropriate reference point for analyzing the Younger doctrine

is, however, the date on which plaintiff filed his complaint.

Here, Amadi filed his complaint in September, 2016, and at that

time the state proceedings in the Juvenile Court were ongoing.

Furthermore, plaintiff has apparently filed a notice of appeal

from the decision of the Juvenile Court and thus, for purposes

of Younger abstention, that state proceeding remains pending.

     Amadi also asserts that Younger abstention does not apply

to his claims for damages because the Juvenile Court was not

                                  -10-
    Case 1:16-cv-11901-NMG Document 46 Filed 10/26/18 Page 11 of 19



authorized to award him damages for any constitutional

violations related to those proceedings.       But even if that is

true, Younger abstention is warranted because a ruling on the

merits of his alleged constitutional violations would be

equivalent to a declaratory judgment that the DCF, its employees

and Judge McManus violated plaintiff’s constitutional rights in

the care and protection proceeding.      Such a ruling would

necessarily impinge upon the state proceeding. See Rossi, 489

F.3d 26.   A damages award on Amadi’s § 1983 claims would be no

different than a declaratory judgment with respect to the same

alleged constitutional violations and thus Younger abstention

remains applicable.

     For those reasons, the Court will dismiss plaintiff’s

claims for injunctive and declaratory relief for lack of

jurisdiction.   With respect to the § 1983 damages claims,

however, the Court would ordinarily stay rather than dismiss

them pending resolution of the state proceedings because an

award of damages was not addressed in the Juvenile Court

proceedings. See Deakins, 484 U.S. at 202 (holding that “the

District Court has no discretion to dismiss rather than to stay

claims for monetary relief that cannot be redressed in the state

proceeding”); Bettencourt, 904 F.2d at 781 (suggesting that a

stay is appropriate when the state proceeding does not actually

involve a claim for damages).     In this case, although the

                                  -11-
    Case 1:16-cv-11901-NMG Document 46 Filed 10/26/18 Page 12 of 19



Younger doctrine does not permit dismissal of plaintiff’s claims

for damages, the dismissal of such claims is nevertheless

prescribed by Fed. R. Civ. P. 12(b)(6) pursuant to the doctrines

of sovereign immunity, absolute immunity and qualified immunity.

     C.   Immunity Doctrines

          1. Sovereign Immunity

     Sovereign immunity bars suits for damages in federal court

against the state or state officials acting in their official

capacity unless the State has waived its sovereign immunity or

Congress has abrogated it. Kentucky v. Graham, 473 U.S. 159,

165-67 (1985).   Massachusetts has not waived its sovereign

immunity from suit under the Massachusetts Civil Rights Act nor

has Congress abrogated the states’ sovereign immunity under

§§ 1983 or 1985. See Will v. Mich. Dep’t of State Police, 491

U.S. 58, 71 (1989) (holding that “neither a State nor its

officials acting in their official capacities are ‘persons’

under § 1983” and thus Congress did not override states’

sovereign immunity in enacting that provision); Canales v.

Gatzunis, 979 F. Supp. 2d 164, 175 (D. Mass. 2013) (“As with

§ 1983, the Commonwealth and its agencies are not ‘persons’

within the meaning of the [Massachusetts Civil Rights Act].”);

see also Santiago v. Keyes, 839 F. Supp. 2d 421, 427-28 (D.

Mass. 2012) (noting that courts are in agreement that the same

analysis of the word “persons” under § 1983 applies to § 1985).

                                  -12-
    Case 1:16-cv-11901-NMG Document 46 Filed 10/26/18 Page 13 of 19



     Nor has Massachusetts waived its sovereign immunity with

respect to intentional tort claims under the Massachusetts Tort

Claims Act (“MTCA”). See Wilmot v. Tracey, 938 F. Supp. 2d 116,

143 (D. Mass. 2013) (explaining that “under Section 10(c) of the

MTCA, public employees remain immune from any claim arising out

of an intentional tort . . . [and thus plaintiff] cannot

maintain a claim against the DCF for intentional infliction of

emotional distress.” (internal quotation marks omitted)); M.G.L.

c. 258,   § 10(c).

     Insofar as plaintiff sues the DCF and its employees in

their official capacities for money damages for civil rights

violations under state and federal law or intentional infliction

of emotional distress, those actions are treated as suits

against the State itself and thus are barred by the doctrine of

sovereign immunity.    The claims against the DCF and its

employees in their official capacities will be dismissed.

           2. Absolute Immunity

     Judicial officers enjoy absolute immunity from civil

actions brought against them, including actions brought under

§ 1983, for their judicial acts unless they acted in the clear

absence of all jurisdiction. Stump v. Sparkman, 435 U.S. 349,

355-57 (1978).   Prosecutors also have absolute immunity from

claims against them arising out of an indictment or prosecution

and that immunity extends to government officials who represent

                                  -13-
    Case 1:16-cv-11901-NMG Document 46 Filed 10/26/18 Page 14 of 19



an agency in the prosecution of a civil or administrative

matter. Butz v. Economou, 438 U.S. 478, 515-17 (1978); see also

Imbler v. Pachtman, 424 U.S. 409, 424 (1976) (holding that a

prosecuting attorney is absolutely immune from civil suits for

damages under § 1983).    Prosecutorial immunity does not apply,

however, when a prosecutor is engaged in investigative or

administrative tasks, such as when he or she gives advice to

police during an investigation, makes statements to the press or

acts as a complaining witness in support of a warrant

application. Van de Kamp v. Goldstein, 555 U.S. 335, 342-43

(2009).    Finally, a supervisor may not be found liable under

§ 1983 upon a theory of respondeat superior but is liable only

for his or her own acts or omissions. Whitfield v. Melendez-

Rivera, 431 F.3d 1, 14 (1st Cir. 2005).

     Judge McManus and Attorney Bernard are absolutely immune

from civil suit for money damages arising out of their

respective judicial and prosecutorial functions and thus the

damages claims against them in their individual capacities will

be dismissed.   Judge McManus acted within his jurisdiction in

presiding over the care and protection proceeding in the

Juvenile Court and Amadi proffers no facts that indicate he

acted in the clear absence of jurisdiction in that child custody

dispute.   Nor does plaintiff describe any specific action taken

by Attorney Bernard in an investigative or administrative role.

                                  -14-
    Case 1:16-cv-11901-NMG Document 46 Filed 10/26/18 Page 15 of 19



The allegations against him relate solely to his prosecutorial

function in representing the DCF in the care and protection

proceeding.

     As Attorney Bernard’s supervisor, Commissioner Spears

cannot be held liable under the theory of respondeat superior.

Amadi has not identified any specific conduct of Commissioner

Spears to support a claim of personal liability and thus the

damages claims against the Commissioner in her individual

capacity will also be dismissed.

          3. Qualified Immunity

     Even where a government official does not enjoy sovereign

or absolute immunity, that official may still benefit from

qualified immunity when engaged in the performance of a

discretionary function. See Harlow v. Fitzgerald, 457 U.S. 800,

817-18 (1982).

     [Q]ualified immunity protects government officials from
     liability for civil damages insofar as their conduct does
     not violate clearly established statutory or constitutional
     rights of which a reasonable person would have known.

Pearson v. Callahan, 555 U.S. 223, 231 (2009) (internal

quotation marks omitted) (quoting Harlow, 457 U.S. at 818).

Qualified immunity is applicable unless the official violated a

constitutional right that was clearly established at the time of

the alleged misconduct. Id. at 232 (citing Anderson v.

Creighton, 483 U.S. 635, 640 (1987)); see also Malley v. Briggs,


                                  -15-
    Case 1:16-cv-11901-NMG Document 46 Filed 10/26/18 Page 16 of 19



475 U.S. 335, 341 (1986) (commenting that the doctrine of

qualified immunity “provides ample protection to all but the

plainly incompetent or those who knowingly violate the law”).

The First Circuit has held that DCF employees may raise

qualified immunity as a defense to a § 1983 suit for conduct

arising out of a child abuse investigation. See Kauch v. Dep’t

for Children, Youth & their Families, 321 F.3d 1, 4 (1st Cir.

2003).

     Amadi has not identified any specific acts of Rogers,

Ferrick or Strand that could be said to have violated his

constitutional rights, let alone a clearly established

constitutional right.    Plaintiff alleges that defendants

     boasted to plaintiff that “it is not about filing suits,”
     and that they “would teach plaintiff how to relate with DCF
     and how to behave to DCF.”

Amadi claims that such statements indicate that the limitations

placed upon his visitation rights were made in retaliation for

his filing the complaint against the DCF in the Prior Action.

Even if one or more of the individual social workers named in

the complaint made such comments, they do not by themselves

constitute retaliation or unlawful conduct.        Indeed, there is no

constitutional right to be free from child abuse investigations.

Watterson v. Page, 987 F.2d 1, 8 (1993) (citing Stanley v.

Illinois, 405 U.S. 645, 649 (1972)).



                                  -16-
    Case 1:16-cv-11901-NMG Document 46 Filed 10/26/18 Page 17 of 19



     Without alleging any specific facts to indicate that the

DCF employees violated plaintiff’s clearly established

constitutional right, the damages claims against them in their

individual capacities will be dismissed. See Wilmot, 938 F.

Supp. 2d at 138-39 (finding the allegations in the complaint

against DCF employees insufficient to support a constitutional

violation).   Furthermore, Commissioner Spears cannot be held

liable for the conduct of the social workers under the theory of

respondeat superior and plaintiff has alleged no specific

conduct to render Commissioner Spears personally liable.

     To the extent that Amadi is suing the individual defendants

in their individual capacities for intentional infliction of

emotional distress, those claims are barred by the Massachusetts

common law of qualified immunity. See Najas Realty, LLC v.

Seekonk Water Dist., 821 F.3d 134, 145-46 (1st Cir. 2016)

(discussing how, in affirming dismissal of an intentional tort

claim, “a public official, exercising judgment and discretion,

is not liable for negligence or other error in the making of an

official decision if the official acted in good faith, without

malice, and without corruption”); Summers v. City of Fitchburg,

No. 15-cv-13358-DJC, 2016 WL 4926415, at *5 (D. Mass. Sept. 15,

2016) (“Under Massachusetts common law, government employees

acting within their discretion as public officials and in good

faith are shielded from liability” for intentional tort claims).

                                  -17-
    Case 1:16-cv-11901-NMG Document 46 Filed 10/26/18 Page 18 of 19



Generalized and conclusory allegations of bad faith or malice

are insufficient to overcome the presumption that government

employees acted in good faith and thus are entitled to qualified

immunity under Massachusetts common law. See Najas, 821 F.3d at

146; Summers, 2016 WL 4926415, at 5.

     Plaintiff makes no non-conclusory allegations to suggest

that any of the individual defendants acted maliciously or in

bad faith but rather states that they acted vindictively towards

him in retaliation for the Prior Action.       The Massachusetts

common law of qualified immunity therefore applies to

plaintiff’s claims for intentional infliction of emotional

distress and those claims will be dismissed.

                                 ORDER

     For the foregoing reasons, defendants’ motion to dismiss

(Docket No. 34) is

  1) with respect to plaintiff’s claims for injunctive and

     declaratory relief, for lack of jurisdiction under Fed. R.

     Civ. P. 12(b)(1) due to Younger abstention, ALLOWED;

  2) with respect to plaintiff’s claims for damages against the

     DCF and its employees in their official capacities, under

     Fed. R. Civ. P. 12(b)(6) pursuant to the doctrine of

     sovereign immunity, ALLOWED; and

  3) with respect to plaintiff’s claims for damages against the

     DCF employees and Judge McManus in their individual

                                  -18-
    Case 1:16-cv-11901-NMG Document 46 Filed 10/26/18 Page 19 of 19



     capacities, under Fed. R. Civ. P. 12(b)(6) pursuant to the

     doctrines of absolute immunity and qualified immunity,

     ALLOWED.


So ordered.


                                    _/s/_Nathaniel M. Gorton_____
                                     Nathaniel M. Gorton
                                    United States District Judge

Dated October 26, 2018




                                  -19-
